UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 TrustCo Bank Corp NY (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: N/A Aggregate number of securities to which transaction applies: N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A Proposed maximum aggregate value of transaction: N/A Total fee paid: N/A o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: N/A Form, Schedule or Registration Statement No.: N/A Filing Party: N/A Date Filed: N/A The following Material was made available to shareholders on May 13, 2010. Subsidiary: Trustco Bank Robert J. McCormick Chairman, President and Chief Executive Officer May 2010 Dear Fellow Shareholders; I am pleased to inform you that our Company has once again been honored by Audit Integrity for the strength of our corporate governance practices and accounting quality.These areas often receive less attention than profitability or growth, but are fundamental to long-term success, particularly for companies in the financial services business.We believe, particularly in the light of the market turmoil of recent years, that the ability of our customers to have confidence in TrustCo as their financial partner is a core element of our future success. Audit Integrity, an independent research firm that rates more than 8,000 public corporations on the quality of their corporate integrity as measured by accounting quality and corporate governance practices, announced that TrustCo Bank Corp NYhas been ranked as one of its 2010 Audit Integrity Top 100.TrustCo is one of only 22 companies in the top 100 that were also included on the 2009 list, and one of just four banks on the list.Audit Integrity calculates an “Accounting and Governance Risk” rating (or AGR®) on a scale of 0 to 100 based on the transparency and statistical reliability of a corporation's financial reporting and governance practices.TrustCo’s AGR rating placed it in the 99% percentile of the companies rated.The ratings are available at www.auditintegrity.com and were discussed on the website of Forbes Magazine.A reprint of the Forbes commentary is attached. We hope to see many of you at our Annual Meeting, which will be held on May 20th at 4:00 PM this year.The meeting will be held at Mallozzi’s Restaurant and Banquet House at 1930 Curry Road, Rotterdam, New York12303.If you are unable to attend the meeting, please remember to vote your shares. We appreciate your support. Sincerely, /s/ Robert J. McCormick Robert J. McCormick Chairman, President and Chief Executive Officer
